                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


SCOTT SEDORE,

              Plaintiff,
                                                           CASE No. 1:19-cv-61
v.
                                                           HON. ROBERT J. JONKER
CHRISTINE PIGG, et al.,

              Defendants.

_______________________________/

                           ORDER APPROVING AND ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 37); Plaintiff’s Objections to the Report and Recommendation. (ECF No. 37);

and Defendants’ Responses (ECF Nos. 40 & 41). Under the Federal Rules of Civil Procedure,

where, as here, a party has objected to portions of a Report and Recommendation, “[t]he district

judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de novo

reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE

AND PROCEDURE §   3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

              [t]he district judge must determine de novo any part of the
              magistrate judge’s disposition that has been properly objected to.
              The district judge may accept, reject, or modify the recommended
              disposition; receive further evidence; or return the matter to the
              magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
Report and Recommendation itself; and Plaintiff’s Objections. After its review, the Court finds

that Magistrate Judge Green’s Report and Recommendation, which recommends dismissing this

action, is factually sound and legally correct.

       Plaintiff raises three objections which may be distilled into the following assertions:

                1. The Magistrate Judge confused an operating procedure with a
                   policy directive in finding his grievances were not exhausted.

                2. Plaintiff exhausted his administrative remedies because certain
                   individuals participated in the grievance process who should not
                   have.

                3. The Magistrate Judge erred by stating Plaintiff raised only one
                   count when, in fact, Plaintiff raised twenty-four counts.

(ECF No. 38).

       Subsequent to the Objection, Plaintiff and Defendant Christine Pigg stipulated to the

dismissal of Defendant Pigg, with prejudice, and without costs or fees. (ECF No. 42). The Court

grants the stipulation and accordingly dismisses Defendant Pigg’s Motion for Summary Judgment

(ECF No. 27) as moot. The Court proceeds to examine Plaintiff’s objections as it relates to the

Magistrate’s Report and Recommendation that the remaining Defendants’ motion for summary

judgment (ECF No. 32) be granted and this case dismissed.

       Plaintiffs first two objections are similar. They both contend that Defendants failed to

follow “operating procedures” (Plaintiff’s first Objection) or “policy directives” (Plaintiff’s second

Objection) and in doing so denied him his available remedies. Thus, he says, the claims in his

Complaint have all been exhausted. “Even if prison officials meet their burden of establishing

non-exhaustion, summary judgment may be denied if a prisoner has demonstrated that a genuine

issue of material fact exists as to whether [defendants] improperly prevented [him] from

exhausting his administrative remedies.” Bonner v. Washington, No. 17-cv-11694, 2018 WL



                                                  2
4854105, at *3 (E.D. Mich. June 6, 2018), report and recommendation adopted, 2018 WL

3629025 (E.D. Mich. July 31, 2018) (internal citations omitted). Plaintiff has not demonstrated he

is entitled to relief on de novo review.

        With respect to the first objection Plaintiff contends that Defendants failed to follow the

applicable operating procedure, OP 03.02.130 by failing to give him an opportunity to correct his

grievances before rejecting them. However, under PD 3.02.130, if Plaintiff believed the rejection

was in error—which is what he contends happened here—he was required to appeal the rejection

to the next step. PD 03.02.130 ¶ I. Plaintiff failed to appeal those rejections he now contends were

improperly rejected as required by the policy. Accordingly, he failed to exhaust those claims and

this Objection fails.

        Plaintiff’s second Objection is similar to the first. It contends Defendants prevented him

from exercising his right to seek redress of grievances by participating in the review of grievances

that they were involved in, in violation of MDOC policy. Plaintiff is correct that P.D. 3.02.130(U)

provides “Prisoners and staff who may be involved in the issue being grieved shall not participate

in any capacity in the grievance investigation, review, or response, except as necessary to provide

information to the respondent.” However none of the issues remaining in this case—claims

against Defendants Corizon Health, Tammy Kelley or Oliver Johnston—involve grievances that

were allegedly reviewed by those defendants. Nor does it involve conduct that involves the

individuals Plaintiff contends did review his grievances: Christine Pigg, Warden Nagy, and Deputy

Warden Bryan Morrison. Thus, Plaintiff’s second Objection is belied by the record.

        Plaintiff’s third and final Objection contends that the Magistrate Judge only reviewed one

of the twenty-four counts he raised in his Complaint. This objection is meritless. Plaintiff may

have styled his complaint as raising a myriad number of “counts” but there was only one



                                                 3
overarching theory of a constitutional violation, namely, that Defendants were deliberately

indifferent to Plaintiff’s serious medical needs in violation of the Eighth Amendment. The Court

finds, on de novo review, that the Magistrate Judge thoroughly reviewed the entirety of the claims

and factual allegations contained in Plaintiff’s Complaint and agrees with the Magistrate Judge

that Plaintiff is not entitled to the relief he seeks for the very reasons delineated by the Magistrate

Judge.

         There is one final point worth making. The Court agrees, with the Magistrate Judge, that

the claims remaining in Plaintiff’s Complaint must be dismissed for failure to exhaust. And as the

Magistrate Judge sets out, there are good reasons for enforcing procedural exhaustion

requirements. The Court is not disturbing that rationale, but the Court does observe that even when

claims may have been unexhausted it is worth, from time to time, looking at the meat of a plaintiff’s

claim as well. Plaintiff raises numerous instances where, he says, defendants were deliberately

indifferent to his serious medical needs. The Court looks at one specific contention in particular:

that on October 26, 2017 a doctor recommended that Plaintiff have surgery on his hip, and that

Defendants, including Defendant Kelley, failed to discuss the issue with Plaintiff or go forward

with the recommendation. (See ECF No. 1-1, PageID.43). The medical records submitted by

Plaintiff fail to establish a constitutional violation.

         The record in question reflects that on October 26, 2017, Dr. Ekpo assessed Plaintiff with

a history of total right hip replacement with bone fragment present, psoas impingement and

trochanteric bursitis. The doctor recommended a psoas release procedure, but noted that he would

not perform the procedure. Instead he referred Plaintiff to another physician. (ECF No. 17,

PageID.173-174). On April 3, 2018, Plaintiff was seen at the University of Michigan Medical

Center, by N.P. Michelle Allaire and Dr. Aidin Pour for an evaluation of his right hip. The



                                                    4
providers noted that Plaintiff was referred to the University of Michigan following his treatment

with Dr. Ekpo. After an examination, they noted that “we do not recommend a procedure directed

at the psoas tendon,” but that even if they did, it was not a procedure they performed in the office.

They also did not recommend a revision total hip arthroplasty. Instead, they recommended “an

aggressive stretching program at the hip or Physical Therapy.” (ECF No. 17, PageID.177).

Subsequent physicians agreed.       In a note following a June 5, 2018 evaluation, Dr. James

Richardson noted that Plaintiff was “quite focused on the idea of the [right] hip joint itself . . . and

that it should be explored arthroscopically or replaced. I emphasized to him that I do not believe

this is the case.” (ECF No. 17, PageID.180) (emphasis added). Instead the doctor recommended

putting ice on the area for 5 to 10 minutes before bed and at other times a needed. He also

recommended an injection in the area. (Id. at PageID.181).

       Plaintiff admits that he received an injection, but he complains that the procedure was not

done by a specialist and that the injection did not work. (ECF No. 1-1, PageID.42). These records

provided by Plaintiff do not demonstrate that Defendants failed to act deliberately indifferent to

Plaintiff’s serious medical needs nor did they fail to perform a surgery that was recommended.

Plaintiff admits he received treatment for his right hip, just not in the manner and from the provider

he might prefer.

       As the Court noted in an earlier order, not every claim by a prisoner that he received

inadequate medical treatment states a violation of the Eighth Amendment.                Differences in

judgment between an inmate and prison medical personnel regarding the appropriate medical

diagnoses or treatment are not enough to state a deliberate indifference claim. Sanderfer v.

Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward v. Smith, No. 95-6666, 1996 WL 627724, at

*1 (6th Cir. Oct. 29, 1996). The Sixth Circuit distinguishes “between cases where the complaint



                                                   5
alleges a complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976).

If “a prisoner has received some medical attention and the dispute is over the adequacy of the

treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” Id. Plaintiffs in such a situation must

demonstrate that the care they received was “so grossly incompetent, inadequate, or excessive as

to shock the conscience or to be intolerable to fundamental fairness.” See Miller v. Calhoun Cty,

408 F.3d 803, 819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir.

1989)). Plaintiff’s claim against the defendants with respect to his claim that he required surgery

on his right hip is belied by the record and, furthermore, represents little more than a disagreement

with the treatment ordered. It falls far below demonstrating that the complained of conduct was

grossly incompetent, inadequately, or excessive so as to shock the conscience or be intolerable to

principles of fundamental fairness.

                                         CONCLUSION

       ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 37) is approved and adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Proposed Stipulation and Order of Dismissal (ECF

No. 42) is GRANTED. Defendant Pigg is DISMISSED WITH PREJUDICE as a Defendant in

this case. Defendant Pigg’s Motion for Summary Judgment (ECF No. 27) is DISMISSED AS

MOOT.

       IT IS FURTHER ORDERED that the remaining Defendants’ Motion for Summary

Judgment (ECF No. 32) is GRANTED.




                                                 6
         The Court discerns no good-faith basis for appeal of this matter.   See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).

         This case is DISMISSED.




Dated:      March 3, 2020                  /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              7
